
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 721
        [EPA-HQ-OPPT-2019-0442; FRL-9997-73]
        RIN 2070-AB27
        Significant New Use Rules on Certain Chemical Substances (19-4.B)
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          EPA is proposing significant new use rules (SNURs) under the Toxic Substances Control Act (TSCA) for 17 chemical substances which are the subject of premanufacture notices (PMNs). This action would require persons to notify EPA at least 90 days before commencing manufacture (defined by statute to include import) or processing of any of these 17 chemical substances for an activity that is designated as a significant new use by this proposed rule. This action would further require that persons not commence manufacture or processing for the significant new use until they have submitted a Significant New Use Notice, and EPA has conducted a review of the notice, made an appropriate determination on the notice under TSCA 5(a)(3), and has taken any risk management actions as are required as a result of that determination.
        
        
          DATES:
          Comments must be received on or before September 13, 2019.
        
        
          ADDRESSES:
          Submit your comments, identified by docket identification (ID) number EPA-HQ-OPPT-2019-0442, by one of the following methods:
          • Federal eRulemaking Portal: http://www.regulations.gov. Follow the online instructions for submitting comments. Do not submit electronically any information you consider to be Confidential Business Information (CBI) or other information whose disclosure is restricted by statute.
          • Mail: Document Control Office (7407M), Office of Pollution Prevention and Toxics (OPPT), Environmental Protection Agency, 1200 Pennsylvania Ave. NW, Washington, DC 20460-0001.
          • Hand Delivery: To make special arrangements for hand delivery or delivery of boxed information, please follow the instructions at http://www.epa.gov/dockets/contacts.html.
          

          Additional instructions on commenting or visiting the docket, along with more information about dockets generally, is available at http://www.epa.gov/dockets.
          
        
        
          FOR FURTHER INFORMATION CONTACT:
          
          
            For technical information contact: Kenneth Moss, Chemical Control Division (7405M), Office of Pollution Prevention and Toxics, Environmental Protection Agency, 1200 Pennsylvania Ave. NW, Washington, DC 20460-0001; telephone number: (202) 564-9232; email address: moss.kenneth@epa.gov.
          
          
            For general information contact: The TSCA-Hotline, ABVI-Goodwill, 422 South Clinton Ave., Rochester, NY 14620; telephone number: (202) 554-1404; email address: TSCA-Hotline@epa.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        I. General Information
        A. Does this action apply to me?

        You may be potentially affected by this action if you manufacture (including import), process, or use the chemical substances contained in this proposed rule. The following list of North American Industrial Classification System (NAICS) codes is not intended to be exhaustive, but rather provides a guide to help readers determine whether this document applies to them. Potentially affected entities may include:

        • Manufacturers (including importers) or processors of one or more subject chemical substances (NAICS codes 325 and 324110), e.g., chemical manufacturing and petroleum refineries.
        This action may also affect certain entities through pre-existing import certification and export notification rules under TSCA. Chemical importers are subject to the TSCA section 13 (15 U.S.C. 2612) import certification requirements promulgated at 19 CFR 12.118 through 12.127 and 19 CFR 127.28. Chemical importers must certify that the shipment of the chemical substance complies with all applicable rules and orders under TSCA. Importers of chemicals subject to these proposed SNURs would need to certify their compliance with the SNUR requirements should these proposed rules be finalized. The EPA policy in support of import certification appears at 40 CFR part 707, subpart B. In addition, pursuant to 40 CFR 721.20, any persons who export or intend to export a chemical substance that is the subject of this proposed rule on or after September 13, 2019 are subject to the export notification provisions of TSCA section 12(b) (15 U.S.C. 2611(b)) and must comply with the export notification requirements in 40 CFR part 707, subpart D.
        B. What should I consider as I prepare my comments for EPA?
        1. Submitting CBI. Do not submit CBI to EPA through regulations.gov or email. Clearly mark the part or all of the information that you claim to be CBI. For CBI information in a disk or CD-ROM that you mail to EPA, mark the outside of the disk or CD-ROM as CBI and then identify electronically within the disk or CD-ROM the specific information that is claimed as CBI. In addition to one complete version of the comment that includes information claimed as CBI, a copy of the comment that does not contain the information claimed as CBI must be submitted for inclusion in the public docket. Information so marked will not be disclosed except in accordance with procedures set forth in 40 CFR part 2.
        2. Tips for preparing your comments. When preparing and submitting your comments, see the commenting tips at http://www.epa.gov/dockets/comments.html.
        
        II. Background
        A. What action is the Agency taking?
        EPA is proposing these SNURs under TSCA section 5(a)(2) for 17 chemical substances which were the subjects of PMNs P-16-92, P-17-346, P-17-347/348/349/350/351/352, P-17-395, P-18-35, P-18-103, P-18-155/156, P-18-286, P-18-392, P-19-29, and P-19-62. These proposed SNURs would require persons who intend to manufacture or process any of these chemical substances for an activity that is designated as a significant new use to notify EPA at least 90 days before commencing that activity.
        The record for the proposed SNURs on these chemicals was established as docket EPA-HQ-OPPT-2019-0442. That record includes information considered by the Agency in developing these proposed SNURs.
        B. What is the Agency's authority for taking this action?
        Section 5(a)(2) of TSCA (15 U.S.C. 2604(a)(2)) authorizes EPA to determine that a use of a chemical substance is a “significant new use.” EPA must make this determination by rule after considering all relevant factors, including the four TSCA section 5(a)(2) factors listed in Unit III. Once EPA determines through rulemaking that a use of a chemical substance is a significant new use, TSCA section 5(a)(1)(B)(i) (15 U.S.C. 2604(a)(1)(B)(i)) requires persons to submit a significant new use notice (SNUN) to EPA at least 90 days before they manufacture or process the chemical substance for that use. TSCA prohibits such manufacturing or processing from commencing until EPA has conducted a review of the SNUN, made an appropriate determination on the SNUN, and taken such actions as are required in association with that determination (15 U.S.C. 2604(a)(1)(B)(ii)). In the case of a determination other than not likely to present unreasonable risk, the applicable review period must also expire before manufacturing or processing for the new use may commence. As described in Unit V., the general SNUR provisions are found at 40 CFR part 721, subpart A.
        C. Applicability of General Provisions

        General provisions for SNURs appear in 40 CFR part 721, subpart A. These provisions describe persons subject to the rule, recordkeeping requirements, exemptions to reporting requirements, and applicability of the rule to uses occurring before the effective date of the rule. Provisions relating to user fees appear at 40 CFR part 700. Pursuant to 40 CFR 721.1(c), persons subject to these SNURs must comply with the same SNUN requirements and EPA regulatory procedures as submitters of PMNs under TSCA section 5(a)(1)(A) (15 U.S.C. 2604(a)(1)(A)). In particular, these requirements include the information submission requirements of TSCA sections 5(b) and 5(d)(1) (15 U.S.C. 2604(b) and 2604(d)(1)), the exemptions authorized by TSCA sections 5(h)(1), 5(h)(2), 5(h)(3), and 5(h)(5) and the regulations at 40 CFR part 720. Once EPA receives a SNUN, EPA must either determine that the use is not likely to present an unreasonable risk of injury under the conditions of use for the chemical substance or take such regulatory action as is associated with an alternative determination before the manufacture or processing for the significant new use can commence. If EPA determines that the use is not likely to present an unreasonable risk, EPA is required under TSCA section 5(g) to make public, and submit for publication in the Federal Register, a statement of EPA's findings.
        III. Significant New Use Determination
        TSCA section 5(a)(2) states that EPA's determination that a use of a chemical substance is a significant new use must be made after consideration of all relevant factors, including:
        • The projected volume of manufacturing and processing of a chemical substance.
        • The extent to which a use changes the type or form of exposure of human beings or the environment to a chemical substance.
        • The extent to which a use increases the magnitude and duration of exposure of human beings or the environment to a chemical substance.
        • The reasonably anticipated manner and methods of manufacturing, processing, distribution in commerce, and disposal of a chemical substance.

        In determining what would constitute a significant new use for the chemical substances that are the subject of these SNURs, EPA considered relevant information about the toxicity of the chemical substances, and potential human exposures and environmental releases that may be associated with the conditions of use of the substances, in the context of the four bulleted TSCA section 5(a)(2) factors listed in this unit. During its review of these chemicals, EPA identified certain conditions of use that are not intended by the submitters, but reasonably foreseen to occur. EPA is proposing to designate those reasonably foreseen conditions of use as significant new uses.
        IV. Substances Subject to This Proposed Rule
        EPA is proposing significant new use and recordkeeping requirements for 17 chemical substances in 40 CFR part 721, subpart E. In this unit, EPA provides the following information for each chemical substance:
        • PMN number.
        • Chemical name (generic name, if the specific name is claimed as CBI).
        • Chemical Abstracts Service (CAS) Registry number (if assigned for non-confidential chemical identities).
        • Basis for the SNUR.
        • Information identified by EPA that would help characterize the potential health and/or environmental effects of the chemical substances if a manufacturer or processor is considering submitting a SNUN for a significant new use designated by the SNUR.
        This information may include testing not required to be conducted but which would help characterize the potential health and/or environmental effects of the PMN substance. Any recommendation for information identified by EPA was made based on EPA's consideration of available screening-level data, if any, as well as other available information on appropriate testing for the chemical substance. Further, any such testing identified by EPA that includes testing on vertebrates was made after consideration of available toxicity information, computational toxicology and bioinformatics, and high-throughput screening methods and their prediction models. EPA also recognizes that whether testing/further information is needed will depend on the specific exposure and use scenario in the SNUN. EPA encourages all SNUN submitters to contact EPA to discuss any potential future testing. See Unit VII. for more information.
        • CFR citation assigned in the regulatory text section of these proposed rules.
        The regulatory text section of these proposed rules specifies the activities designated as significant new uses. Certain new uses, including production volume limits and other uses designated in the proposed rules, may be claimed as CBI.
        The chemical substances that are the subject of these proposed SNURs are undergoing premanufacture review. In addition to those conditions of use intended by the submitter, EPA has identified certain other reasonably foreseen conditions of use. EPA has preliminarily determined that the chemicals under their intended conditions of use are not likely to present an unreasonable risk. However, EPA has not assessed risks associated with the reasonably foreseen conditions of use for these chemicals. EPA is proposing to designate these reasonably foreseen and other potential conditions of use as significant new uses. As a result, those conditions of use are no longer reasonably foreseen to occur without first going through a separate, subsequent EPA review and determination process associated with a SNUN.
        The substances subject to these proposed rules are as follows:
        PMN Number: P-16-92
        
          Chemical name: Polymeric polyamine (generic).
        
          CAS number: Not available.
        
          Basis for action: The PMN states that the generic (non-confidential) use of the substance will be as industrial coatings, open non-dispersive use. Based on the physical/chemical properties of the PMN substance and Structure Activity Relationships (SAR) analysis of test data on analogous substances, EPA has identified concerns for irritation, corrosion, sensitization and lung effects (based on cationic binding to lung tissues), and toxicity to aquatic organisms at surface water concentrations exceeding 10 ppb, if the chemical substance is used in ways other than as intended by the PMN submitter. Other conditions of use of the PMN substance that EPA intends to assess before they occur include the following:
        • Use of the PMN substance for other than for the confidential use described in the PMN.
        The proposed SNUR would designate as a “significant new use” these conditions of use.
        
          Potentially useful information: EPA has determined that certain information about the human health and environmental toxicity of the PMN substance may be potentially useful to characterize the health effects of the PMN substance if a manufacturer or processor is considering submitting a SNUN for a significant new use that would be designated by this proposed SNUR. EPA has determined that the results of sensitization and environmental toxicity testing and pulmonary effects would help characterize the potential health and environmental effects of the PMN substance.
        
          CFR citation: 40 CFR 721.11330.
        PMN Number: P-17-346
        
          Chemical name: Triarylalkyl phosphonium halide salt (generic).
        
          CAS number: Not available.
        
          Basis for action: The PMN states that the generic (non-confidential) use of the substance will be as a destructive use. Based on the physical/chemical properties of the PMN substance and Structure Activity Relationships (SAR) analysis of test data on analogous substances, EPA has identified concerns for Acute toxicity, irritation/corrosion effects to the skin, eyes, and respiratory tract, systemic toxicity, and environmental toxicity if the chemical substance is used in ways other than as intended by the PMN submitter. Other conditions of use of the PMN substance that EPA intends to assess before they occur include the following:
        1. Use for other than the confidential uses identified in the PMN.
        2. Release of the PMN substance into the waters of the United States resulting in surface water concentrations exceeding 5 ppb.
        The proposed SNUR would designate as a “significant new use” these conditions of use.
        
          Potentially useful information: EPA has determined that certain information about the human health and environmental toxicity of the PMN substance may be potentially useful to characterize the health and environmental effects of the PMN substance if a manufacturer or processor is considering submitting a SNUN for a significant new use that would be designated by this proposed SNUR. EPA has determined that the results of acute toxicity, specific target organ toxicity, irritation, and environmental toxicity testing would help characterize the potential health and environmental effects of the PMN substance.
        
          CFR citation: 40 CFR 721.11331.
        PMN Numbers: P-17-347, P-17-348, P-17-349, P-17-350, P-17-351 and P-17-352
        
          Chemical names: Oxirane, 2-methyl-, polymer with oxirane, mono(2-butyloctyl) ether (P-17-347); Oxirane, 2-methyl-, polymer with oxirane, mono(2-hexyldecyl) ether (P-17-348); Oxirane, 2-methyl-, polymer with oxirane, mono(2-octyldodecyl) ether (P-17-349); Oxirane, 2-methyl-, polymer with oxirane, mono(2-decyltetradecyl) ether (P-17-350); Oxirane, 2-methyl-, polymer with oxirane, mono(2-dodecylhexadecyl) ether (P-17-351); Oxirane, 2-methyl-, polymer with oxirane, mono(2-tetradecyloctadecyl) ether (P-17-352).
        
          CAS numbers: 252756-20-0 (P-17-347); 125005-52-9 (P-17-348); 102640-44-8 (P-17-349); 72484-69-6 (P-17-350); 102640-42-6 (P-17-351); and 102640-46-0 (P-17-352).
        
          Basis for action: The PMNs state that the generic (non-confidential) use of the substances will be as an oilfield surfactant. Based on the physical/chemical properties of the PMN substances and Structure Activity Relationships (SAR) analysis of test data on analogous substances, EPA has identified concerns for lung toxicity and toxicity to aquatic organisms, if the chemical substances are used in ways other than as intended by the PMN submitter. Other conditions of use of the PMN substances that EPA intends to assess before they occur include the following:
        1. Use of the PMN substances other than for the confidential use described in the PMNs.
        2. Any manufacture, processing or use of the PMN substances that results in inhalation exposure.
        3. Annual production volume exceeding 5,000 kilograms of the PMN substances in aggregate.
        The proposed SNUR would designate as a “significant new use” these conditions of use.
        
          Potentially useful information: EPA has determined that certain information about the human health and environmental toxicity of the PMN substances may be potentially useful to characterize the health and environmental effects of the PMN substances if a manufacturer or processor is considering submitting a SNUN for a significant new use that would be designated by this proposed SNUR. EPA has determined that the results of pulmonary effects and environmental toxicity testing would help characterize the potential health and environmental effects of the PMN substances.
        
          CFR Citations: 40 CFR 721.11332 (P-17-347), 40 CFR 721.11333 (P-17-348), 40 CFR 721.11334 (P-17-349), 40 CFR 721.11335 (P-17-350), 40 CFR 721.11336 (P-17-351), and 40 CFR 721.11337 (P-17-352).
        PMN Number: P-17-395
        
          Chemical name: Alkyl tri dithiocarbamate tri salt (generic).
        
          CAS number: Not available.
        
          Basis for action: The PMN states that the generic (non-confidential) use of the substance will be as a water treatment additive. Based on the physical/chemical properties of the PMN substance and Structure Activity Relationships (SAR) analysis of test data on analogous substances, EPA has identified concerns for developmental toxicity, neurotoxicity, carcinogenicity, and skin sensitization, and toxicity to aquatic organisms, if the chemical substance is used in ways other than as intended by the PMN submitter. Other conditions of use of the PMN substance that EPA intends to assess before they occur include the following:
        1. Use of the PMN substance other than for the confidential uses described in the PMN.
        2. Any manufacture, processing or use of the PMN substance that results in inhalation exposure.
        3. Release to the PMN substance into the waters of the United States resulting in surface water concentrations exceeding 1 ppb.
        The proposed SNUR would designate as a “significant new use” these conditions of use.
        
          Potentially useful information: EPA has determined that certain information about the human health and environmental toxicity of the PMN substance may be potentially useful to characterize the health and environmental effects of the PMN substance if a manufacturer or processor is considering submitting a SNUN for a significant new use that would be designated by this proposed SNUR. EPA has determined that the results of skin sensitization, reproductive/developmental toxicity, specific target organ toxicity, and environmental toxicity testing would help characterize the potential health and environmental effects of the PMN substance.
        
          CFR citation: 40 CFR 721.11338.
        PMN Number: P-18-35
        
          Chemical name: Methacrylic acid heterocyclic alkyl ester (generic).
        
          CAS number: Not available.
        
          Basis for action: The PMN states that the generic (non-confidential) use of the substance will be as a monomer for polymer applications. Based on the physical/chemical properties of the PMN substance and Structure Activity Relationships (SAR) analysis of test data on analogous substances, EPA has identified concerns for skin and eye irritation and reproductive/developmental toxicity if the chemical substance is used in ways other than as intended by the PMN submitter. Other conditions of use of the PMN substance that EPA intends to assess before they occur include the following:
        • Uses other than the confidential uses identified in the PMN.
        The proposed SNUR would designate as a “significant new use” this condition of use.
        
          Potentially useful information: EPA has determined that certain information about the human health toxicity of the PMN substance may be potentially useful to characterize the health effects of the PMN substance if a manufacturer or processor is considering submitting a SNUN for a significant new use that would be designated by this proposed SNUR. EPA has determined that the results of genetic toxicology testing would help characterize the potential health effects of the PMN substance.
        
          CFR citation: 40 CFR 721.11339.
        PMN Number: P-18-103
        
          Chemical name: Alkylnitrile imidazole (generic).
        
          CAS number: Not available.
        
          Basis for action: The PMN states that the use of the substance will be as an intermediate for amine manufacture. Based on the physical/chemical properties of the PMN substance and Structure Activity Relationships (SAR) analysis of test data on analogous substances, EPA has identified concerns for eye irritation, reproductive/developmental toxicity, and specific target organ toxicity if the chemical substance is used in ways other than as intended by the PMN submitter. Other conditions of use of the PMN substance that EPA intends to assess before they occur include the following:
        1. Use for other than an intermediate for amine manufacture.
        2. Any manufacture, processing or use of the PMN substance that results in inhalation exposure.
        The proposed SNUR would designate as a “significant new use” these conditions of use.
        
          Potentially useful information: EPA has determined that certain information about the human health toxicity of the PMN substance may be potentially useful to characterize the health effects of the PMN substance if a manufacturer or processor is considering submitting a SNUN for a significant new use that would be designated by this proposed SNUR. EPA has determined that the results of specific target organ toxicity, reproductive/developmental toxicity, and eye irritation testing would help characterize the potential health effects of the PMN substance.
        
          CFR citation: 40 CFR 721.113340.
        PMN Numbers: P-18-155 and P-18-156
        
          Chemical names: Crosslinked polymer of alkyl acrylamides, acrylate esters, and alkyl acrylamide sulfonate salt (generic).
        
          CAS number: Not available.
        
          Basis for action: The PMNs state that the generic (non-confidential) use of the substance will be as a component in cement. Based on the physical/chemical properties of the PMN substances and Structure Activity Relationships (SAR) analysis of test data on analogous substances, EPA has identified concerns for lung effects and carcinogenicity if the chemical substance is used in ways other than as intended by the PMN submitter. Other conditions of use of the PMN substances that EPA intends to assess before they occur include the following:
        1. Use of the PMN substances other than for the confidential uses described in the PMNs.
        2. Manufacture (including import) of the PMN substances with greater than 10% of particles <10 microns.
        The proposed SNUR would designate as a “significant new use” these conditions of use.
        
          Potentially useful information: EPA has determined that certain information about the human health toxicity of the PMN substances may be potentially useful to characterize the health effects of the PMN substances if a manufacturer or processor is considering submitting a SNUN for a significant new use that would be designated by this proposed SNUR. EPA has determined that the results of pulmonary effects testing would help characterize the potential health effects of the PMN substances.
        
          CFR citation: 40 CFR 721.11341 (P-18-155 and P-18-156).
        PMN Number: P-18-286
        
          Chemical name: Propane, 1,1,1,3,3,3-hexafluoro-2-methoxy-.
        
          CAS number: 13171-18-1.
        
          Basis for action: The PMN states that the use of the substance will be as solvent in vapor degreasing/vapor cleaning and other confidential uses generically described as heat transfer fluid and additive contained/sealed in low voltage electronics. Based on the physical/chemical properties of the PMN substance and Structure Activity Relationships (SAR) analysis of test data on analogous substances, EPA has identified concerns for irritation and developmental neurotoxicity effects, if the chemical substance is used in ways other than as intended by the PMN submitter. Other conditions of use of the PMN substance that EPA intends to assess before they occur include the following:
        1. Use of the PMN substance other than as a solvent in vapor degreasing/vapor cleaning or additional confidential uses described in the PMN.
        2. Manufacture (including import), processing or use of the PMN substance without the transport container loading process described in the PMN.
        The proposed SNUR would designate as a “significant new use” these conditions of use.
        
          Potentially useful information: EPA has determined that certain information about the human health toxicity of the PMN substance may be potentially useful to characterize the health effects of the PMN substance if a manufacturer or processor is considering submitting a SNUN for a significant new use that would be designated by this proposed SNUR. EPA has determined that the results of skin irritation and developmental neurotoxicity testing would help characterize the potential health effects of the PMN substance.
        
          CFR citation: 40 CFR 721.11342.
        PMN Number: P-18-392
        
          Chemical name: Heteromonocycle, alkenyl alkyl (generic).
        
          CAS number: Not available.
        
          Basis for action: The PMN states that the generic (non-confidential) use of the substance will be as an intermediate chemical. Based on the physical/chemical properties of and test data on the PMN substance and Structure Activity Relationships (SAR) analysis of test data on analogous substances, EPA has identified concerns for irritation/corrosion and carcinogenicity if the chemical substance is used in ways other than as intended by the PMN submitter. Other conditions of use of the PMN substance that EPA intends to assess before they occur include the following:
        • No use other than the confidential uses identified in the PMN.
        The proposed SNUR would designate as a “significant new use” these conditions of use.
        
          Potentially useful information: EPA has determined that certain information about the human health toxicity of the PMN substance may be potentially useful to characterize the health effects of the PMN substance if a manufacturer or processor is considering submitting a SNUN for a significant new use that would be designated by this proposed SNUR. EPA has determined that the results of absorption, skin and eye irritation/corrosion, and carcinogenicity testing would help characterize the potential health effects of the PMN substance.
        
          CFR citation: 40 CFR 721.11343.
        PMN Number: P-19-29
        
          Chemical name: Phosphonium, tributylethyl-, diethyl phosphate (1:1).
        
          CAS number: 20445-94-7.
        
          Basis for action: The PMN states that the generic (non-confidential) use of the substance will be as a catalyst. Based on the physical/chemical properties of and available data on the PMN substance and Structure Activity Relationships (SAR) analysis of test data on analogous substances, EPA has identified concerns for irritation, corrosion, neurotoxicity, reproductive toxicity, liver toxicity, and toxicity to aquatic organisms at surface water concentrations exceeding 51 ppb, if the chemical substance is used in ways other than as intended by the PMN submitter. Other conditions of use of the PMN substance that EPA intends to assess before they occur include the following:
        1. Use of the PMN substance other than for the confidential uses described in the PMN.
        2. Release to the PMN substance into the waters of the United States resulting in surface water concentrations exceeding 51 ppb.
        The proposed SNUR would designate as a “significant new use” these conditions of use.
        
          Potentially useful information: EPA has determined that certain information about the human health and environmental fate of the PMN substance may be potentially useful to characterize the health effects of the PMN substance if a manufacturer or processor is considering submitting a SNUN for a significant new use that would be designated by this proposed SNUR. EPA has determined that the results of irritation, specific target organ toxicity, neurotoxicity, and reproductive toxicity, and environmental fate testing would help characterize the potential health and environmental effects of the PMN substance.
        
          CFR citation: 40 CFR 721.11344.
        PMN Number: P-19-62
        
          Chemical name: Hydrochlorofluoroolefin (generic).
        
          CAS number: Not available.
        
          Basis for action: The PMN states that the generic (non-confidential) use of the substance will be as an industrial solvent. Based on the physical/chemical properties of the PMN substance and Structure Activity Relationships (SAR) analysis of test data on analogous substances, EPA has identified concerns for neurotoxicity, systemic toxicity, reproductive toxicity, and lung effects if the chemical substance is used in ways other than as intended by the PMN submitter. Other conditions of use of the PMN substance that EPA intends to assess before they occur include the following:
        • Use other than for the confidential uses identified in the PMN.
        The proposed SNUR would designate as a “significant new use” this condition of use.
        
          Potentially useful information: EPA has determined that certain information about the human health toxicity of the PMN substance may be potentially useful to characterize the health effects of the PMN substance if a manufacturer or processor is considering submitting a SNUN for a significant new use that would be designated by this proposed SNUR. EPA has determined that the results of specific target organ toxicity and neurotoxicity testing would help characterize the potential health effects of the PMN substance.
        
          CFR citation: 40 CFR 721.11345.
        V. Rationale and Objectives of the Proposed Rule
        A. Rationale
        During review of the PMNs submitted for the chemical substances that are the subject of these proposed SNURs and as further discussed in Unit IV, EPA identified certain other reasonably foreseen conditions of use, in addition to those conditions of use intended by the submitter. EPA has preliminarily determined that the chemical under the intended conditions of use is not likely to present an unreasonable risk. However, EPA has not assessed risks associated with the reasonably foreseen conditions of use. EPA is proposing to designate these conditions of use as significant new uses to ensure that they are no longer reasonably foreseen to occur without first going through a separate, subsequent EPA review and determination process associated with a SNUN.
        B. Objectives
        EPA is proposing SNURs for 17 specific chemical substances which are undergoing premanufacture review because the Agency wants to achieve the following objectives with regard to the significant new uses that would be designated in this proposed rule:
        • EPA would have an opportunity to review and evaluate data submitted in a SNUN before the notice submitter begins manufacturing or processing a listed chemical substance for the described significant new use.
        • EPA would be obligated to make a determination under TSCA section 5(a)(3) regarding the use described in the SNUN, under the conditions of use. The Agency will either determine under TSCA section 5(a)(3)(C) that the significant new use is not likely to present an unreasonable risk, including an unreasonable risk to a potentially exposed or susceptible subpopulation identified as relevant by the Administrator under the conditions of use, or make a determination under TSCA section 5(a)(3) (A) or (B) and take the required regulatory action associated with the determination, before manufacture or processing for the significant new use of the chemical substance can occur.
        • EPA would be able to complete its review and determination on each of the PMN substances, while deferring analysis on the significant new uses proposed in these rules unless and until the Agency receives a SNUN.

        Issuance of a proposed SNUR for a chemical substance does not signify that the chemical substance is listed on the TSCA Inventory. Guidance on how to determine if a chemical substance is on the TSCA Inventory is available on the internet at https://www.epa.gov/tsca-inventory.
        
        VI. Applicability of the Proposed Rules to Uses Occurring Before the Effective Date of the Final Rule
        To establish a significant new use, EPA must determine that the use is not ongoing. The chemical substances subject to this proposed rule were undergoing premanufacture review at the time of signature of this proposed rule and were not on the TSCA Inventory. In cases where EPA has not received a notice of commencement (NOC) and the chemical substance has not been added to the TSCA Inventory, no person may commence such activities without first submitting a PMN. Therefore, for the chemical substances subject to these proposed SNURs, EPA concludes that the proposed significant new uses are not ongoing.
        EPA designates August 1, 2019 (date of web posting) as the cutoff date for determining whether the new use is ongoing. The objective of EPA's approach is to ensure that a person cannot defeat a SNUR by initiating a significant new use before the effective date of the final rule.

        Persons who begin commercial manufacture or processing of the chemical substances for a significant new use identified on or after that date would have to cease any such activity upon the effective date of the final rule. To resume their activities, these persons would have to first comply with all applicable SNUR notification requirements and EPA would have to take action under section 5 allowing manufacture or processing to proceed. In developing this proposed rule, EPA has recognized that, given EPA's general practice of posting proposed rules on its website a week or more in advance of Federal Register publication, this objective could be thwarted even before Federal Register publication of the proposed rule.
        VII. Development and Submission of Information

        EPA recognizes that TSCA section 5 does not require development of any particular new information (e.g., generating test data) before submission of a SNUN. There is an exception: If a person is required to submit information for a chemical substance pursuant to a rule, order or consent agreement under TSCA section 4 (15 U.S.C. 2603), then TSCA section 5(b)(1)(A) (15 U.S.C. 2604(b)(1)(A)) requires such information to be submitted to EPA at the time of submission of the SNUN.
        In the absence of a rule, order, or consent agreement under TSCA section 4 covering the chemical substance, persons are required only to submit information in their possession or control and to describe any other information known to or reasonably ascertainable by them (see 40 CFR 720.50). However, upon review of PMNs and SNUNs, the Agency has the authority to require appropriate testing. Unit IV. lists potentially useful information for all SNURs listed here. Descriptions are provided for informational purposes. The potentially useful information identified in Unit IV. will be useful to EPA's evaluation in the event that someone submits a SNUN for the significant new use. Companies who are considering submitting a SNUN are encouraged, but not required, to develop the information on the substance, which may assist with EPA's analysis of the SNUN.
        EPA strongly encourages persons, before performing any testing, to consult with the Agency pertaining to protocol selection. Furthermore, pursuant to TSCA section 4(h), which pertains to reduction of testing in vertebrate animals, EPA encourages consultation with the Agency on the use of alternative test methods and strategies (also called New Approach Methodologies, or NAMs), if available, to generate the recommended test data. EPA encourages dialog with Agency representatives to help determine how best the submitter can meet both the data needs and the objective of TSCA section 4(h).
        The potentially useful information described in Unit IV. may not be the only means of providing information to evaluate the chemical substance associated with the significant new uses. However, submitting a SNUN without any test data may increase the likelihood that EPA will take action under TSCA section 5(e) or 5(f). EPA recommends that potential SNUN submitters contact EPA early enough so that they will be able to conduct the appropriate tests.

        SNUN submitters should be aware that EPA will be better able to evaluate SNUNs which provide detailed information on the following:
        
        • Human exposure and environmental release that may result from the significant new use of the chemical substances.
        VIII. SNUN Submissions

        According to 40 CFR 721.1(c), persons submitting a SNUN must comply with the same notification requirements and EPA regulatory procedures as persons submitting a PMN, including submission of test data on health and environmental effects as described in 40 CFR 720.50. SNUNs must be submitted on EPA Form No. 7710-25, generated using e-PMN software, and submitted to the Agency in accordance with the procedures set forth in 40 CFR 720.40 and 721.25. E-PMN software is available electronically at https://www.epa.gov/reviewing-new-chemicals-under-toxic-substances-control-act-tsca.
        
        IX. Economic Analysis
        EPA has evaluated the potential costs of establishing SNUN requirements for potential manufacturers and processors of the chemical substances subject to this proposed rule. EPA's complete economic analysis is available in the docket under docket ID number EPA-HQ-OPPT-2019-0263.
        X. Statutory and Executive Order Reviews

        Additional information about these statutes and Executive Orders can be found at https://www.epa.gov/laws-regulations-and-executive-orders.
        
        A. Executive Order 12866: Regulatory Planning and Review and Executive Order 13563: Improving Regulations and Regulatory Review
        This proposed rule would establish SNURs for 8 new chemical substances that were the subject of PMNs. The Office of Management and Budget (OMB) has exempted these types of actions from review under Executive Order 12866 (58 FR 51735, October 4, 1993) and 13563 (76 FR 3821, January 21, 2011).
        B. Paperwork Reduction Act (PRA)
        According to the PRA, 44 U.S.C. 3501 et seq., an Agency may not conduct or sponsor, and a person is not required to respond to a collection of information that requires OMB approval under PRA, unless it has been approved by OMB and displays a currently valid OMB control number. The OMB control numbers for EPA's regulations in title 40 of the CFR, after appearing in the Federal Register, are listed in 40 CFR part 9, and included on the related collection instrument or form, if applicable.
        The information collection requirements related to this action have already been approved by OMB pursuant to PRA under OMB control number 2070-0012 (EPA ICR No. 574). This action does not impose any burden requiring additional OMB approval. If an entity were to submit a SNUN to the Agency, the annual burden is estimated to average between 30 and 170 hours per response. This burden estimate includes the time needed to review instructions, search existing data sources, gather and maintain the data needed, and complete, review, and submit the required SNUN.
        Send any comments about the accuracy of the burden estimate, and any suggested methods for minimizing respondent burden, including through the use of automated collection techniques, to the Director, Regulatory Support Division, Office of Mission Support (2822T), Environmental Protection Agency, 1200 Pennsylvania Ave. NW, Washington, DC 20460-0001. Please remember to include the OMB control number in any correspondence, but do not submit any completed forms to this address.
        C. Regulatory Flexibility Act (RFA)
        Pursuant to section 605(b) of the RFA, 5 U.S.C. 601 et seq., the Agency hereby certifies that promulgation of this proposed SNUR would not have a significant adverse economic impact on a substantial number of small entities. The requirement to submit a SNUN applies to any person (including small or large entities) who intends to engage in any activity described in the final rule as a “significant new use.” Because these uses are “new,” based on all information currently available to EPA, it appears that no small or large entities presently engage in such activities. A SNUR requires that any person who intends to engage in such activity in the future must first notify EPA by submitting a SNUN. Although some small entities may decide to pursue a significant new use in the future, EPA cannot presently determine how many, if any, there may be. However, EPA's experience to date is that, in response to the promulgation of SNURs covering over 1,000 chemicals, the Agency receives only a small number of notices per year. For example, the number of SNUNs received was seven in Federal fiscal year (FY) 2013, 13 in FY2014, six in FY2015, 12 in FY2016, 13 in FY2017, and 11 in FY2018, only a fraction of these were from small businesses. In addition, the Agency currently offers relief to qualifying small businesses by reducing the SNUN submission fee from $16,000 to $2,800. This lower fee reduces the total reporting and recordkeeping of cost of submitting a SNUN to about $10,116 for qualifying small firms. Therefore, the potential economic impacts of complying with this proposed SNUR are not expected to be significant or adversely impact a substantial number of small entities. In a SNUR that published in the Federal Register of June 2, 1997 (62 FR 29684) (FRL-5597-1), the Agency presented its general determination that final SNURs are not expected to have a significant economic impact on a substantial number of small entities, which was provided to the Chief Counsel for Advocacy of the Small Business Administration.
        D. Unfunded Mandates Reform Act (UMRA)

        Based on EPA's experience with proposing and finalizing SNURs, State, local, and Tribal governments have not been impacted by these rulemakings, and EPA does not have any reasons to believe that any State, local, or Tribal government will be impacted by this proposed rule. As such, EPA has determined that this proposed rule does not impose any enforceable duty, contain any unfunded mandate, or otherwise have any effect on small governments subject to the requirements of UMRA sections 202, 203, 204, or 205 (2 U.S.C. 1531-1538 et seq.).
        E. Executive Order 13132: Federalism
        This action would not have a substantial direct effect on States, on the relationship between the national government and the States, or on the distribution of power and responsibilities among the various levels of government, as specified in Executive Order 13132 (64 FR 43255, August 10, 1999).
        F. Executive Order 13175: Consultation and Coordination With Indian Tribal Governments
        This proposed rule would not have Tribal implications because it is not expected to have substantial direct effects on Indian Tribes. This proposed rule would not significantly nor uniquely affect the communities of Indian Tribal governments, nor does it involve or impose any requirements that affect Indian Tribes. Accordingly, the requirements of Executive Order 13175 (65 FR 67249, November 9, 2000), do not apply to this proposed rule.
        G. Executive Order 13045: Protection of Children From Environmental Health and Safety Risks

        This action is not subject to Executive Order 13045 (62 FR 19885, April 23, 1997), because this is not an economically significant regulatory action as defined by Executive Order 12866, and this action does not address environmental health or safety risks disproportionately affecting children.
        H. Executive Order 13211: Actions Concerning Regulations That Significantly Affect Energy Supply, Distribution, or Use
        This proposed rule is not subject to Executive Order 13211 (66 FR 28355, May 22, 2001), because this action is not expected to affect energy supply, distribution, or use and because this action is not a significant regulatory action under Executive Order 12866.
        I. National Technology Transfer and Advancement Act (NTTAA)
        In addition, since this action does not involve any technical standards, NTTAA section 12(d), 15 U.S.C. 272 note, does not apply to this action.
        J. Executive Order 12898: Federal Actions To Address Environmental Justice in Minority Populations and Low-Income Populations
        This action does not entail special considerations of environmental justice related issues as delineated by Executive Order 12898 (59 FR 7629, February 16, 1994).
        
          List of Subjects in 40 CFR Part 721
          Environmental protection, Chemicals, Hazardous substances, Reporting and recordkeeping requirements.
        
        
          Dated: July 31, 2019.
          Tala Henry,
          Deputy Director, Office of Pollution Prevention and Toxics.
        
        
        Therefore, it is proposed that 40 CFR part 721 is amended as follows:
        
          PART 721—[AMENDED]
        
        1. The authority citation for part 721 continues to read as follows:
        
          Authority:
           15 U.S.C. 2604, 2607, and 2625(c).
        
        
        2. Add §§ 721.11330 through 721.11345 to subpart E to read as follows:
        
          Subpart E—Significant New Uses for Specific Chemical Substances
        
        
          Sec.
          § 721.11330 
          Polymer of polyethylene polyamine and alkanediol diglycidyl ether (generic).
          § 721.11331 
          Triarylalkyl phosphonium halide salt (generic).
          § 721.11332 
          Oxirane, 2-methyl-, polymer with oxirane, mono(2-butyloctyl) ether.
          § 721.11333 
          Oxirane, 2-methyl-, polymer with oxirane, mono(2-hexyldecyl) ether.
          § 721.11334 
          Oxirane, 2-methyl-, polymer with oxirane, mono(2-octyldodecyl) ether.
          § 721.11335 
          Oxirane, 2-methyl-, polymer with oxirane, mono(2-decyltetradecyl) ether.
          § 721.11336 
          Oxirane, 2-methyl-, polymer with oxirane, mono(2-dodecylhexadecyl) ether.
          § 721.11337 
          Oxirane, 2-methyl-, polymer with oxirane, mono(2-tetradecyloctadecyl) ether.
          § 721.11338 
          Alkyl tri dithiocarbamate tri salt (generic).
          § 721.11339 
          Methacrylic acid heterocyclic alkyl ester (generic).
          § 721.11340 
          Alkylnitrile imidazole (generic).
          § 721.11341 
          Crosslinked polymer of alkyl acrylamides, acrylate esters, and alkyl acrylamide sulfonate salt (generic).
          § 721.11342 
          Propane, 1,1,1,3,3,3-hexafluoro-2-methoxy-.
          § 721.11343 
          Heteromonocycle, alkenyl alkyl (generic).
          § 721.11344 
          Phosphonium, tributylethyl-, diethyl phosphate (1:1).
          § 721.11345 
          Hydrochlorofluoroolefin (generic).
        
        
          Subpart E—Significant New Uses for Specific Chemical Substances
          
            § 721.11330 
            Polymer of polyethylene polyamine and alkanediol diglycidyl ether (generic).
            (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance generically identified as polymer of polyethylene polyamine and alkanediol diglycidyl ether (PMN P-16-92) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
            (2) The significant new uses are:
            (i) Industrial, Commercial, and consumer activities. Requirements as specified in § 721.80(j).
            (ii) [Reserved].
            (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
            (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
            (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
            (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
          
          
            § 721.11331
             Triarylalkyl phosphonium halide salt (generic).
            (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance generically identified as triarylalkyl phosphonium halide salt (PMN P-17-346) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
            (2) The significant new uses are:
            (i) Industrial, Commercial, and consumer activities. Requirements as specified in § 721.80(j).
            (ii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) where N = 5.
            (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
            (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
            (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
            (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
          
          
            § 721.11332 
            Oxirane, 2-methyl-, polymer with oxirane, mono(2-butyloctyl) ether.
            (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as oxirane, 2-methyl-, polymer with oxirane, mono(2-butyloctyl) ether. (P-17-347, CASRN 252756-20-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
            (2) The significant new uses are:
            (i) Industrial, Commercial, and consumer activities. Requirements as specified in § 721.80(j) and (s) (5,000 kilograms, aggregate of PMN substances P-17-347, P-17-348, P-17-349, P-17-350, P-17-351 and P-17-352). It is a significant new use to manufacture, process or use the PMN substances in a manner that results in inhalation exposure.
            (ii) [Reserved].
            (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
            (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
            (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
            (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
          
          
            § 721.11333
             Oxirane, 2-methyl-, polymer with oxirane, mono(2-hexyldecyl) ether.
            (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as oxirane, 2-methyl-, polymer with oxirane, mono(2-hexyldecyl) ether (P-17-348, CASRN 125005-52-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
            (2) The significant new uses are:
            (i) Industrial, Commercial, and consumer activities. Requirements as specified in § 721.80(j) and (s) (5,000 kilograms, aggregate of PMN substances P-17-347, P-17-348, P-17-349, P-17-350, P-17-351 and P-17-352). It is a significant new use to manufacture, process or use the PMN substances in a manner that results in inhalation exposure.
            (ii) [Reserved].
            (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
            (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
            (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
            (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
          
          
            § 721.11334 
            Oxirane, 2-methyl-, polymer with oxirane, mono(2-octyldodecyl) ether.
            (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as oxirane, 2-methyl-, polymer with oxirane, mono(2-octyldodecyl) ether (P-17-349, CASRN 102640-44-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
            (2) The significant new uses are:
            (i) Industrial, Commercial, and consumer activities. Requirements as specified in § 721.80(j) and (s) (5,000 kilograms, aggregate of PMN substances P-17-347, P-17-348, P-17-349, P-17-350, P-17-351 and P-17-352). It is a significant new use to manufacture, process or use the PMN substances in a manner that results in inhalation exposure.
            (ii) [Reserved].
            (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
            (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
            (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
            (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
          
          
            § 721.11335 
            Oxirane, 2-methyl-, polymer with oxirane, mono(2-decyltetradecyl) ether.
            (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as oxirane, 2-methyl-, polymer with oxirane, mono(2-decyltetradecyl) ether (P-17-350, CASRN 72484-69-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
            (2) The significant new uses are:
            (i) Industrial, Commercial, and consumer activities. Requirements as specified in § 721.80(j) and (s) (5,000 kilograms, aggregate of PMN substances P-17-347, P-17-348, P-17-349, P-17-350, P-17-351 and P-17-352). It is a significant new use to manufacture, process or use the PMN substances in a manner that results in inhalation exposure.
            (ii) [Reserved].
            (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
            (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
            (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
            (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
          
          
            § 721.11336
             Oxirane, 2-methyl-, polymer with oxirane, mono(2-dodecylhexadecyl) ether.
            (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as Oxirane, 2-methyl-, polymer with oxirane, mono(2-dodecylhexadecyl) ether (P-17-351, CASRN 102640-42-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
            (2) The significant new uses are:
            (i) Industrial, Commercial, and consumer activities. Requirements as specified in § 721.80(j) and (s) (5,000 kilograms, aggregate of PMN substances P-17-347, P-17-348, P-17-349, P-17-350, P-17-351 and P-17-352). It is a significant new use to manufacture, process or use the PMN substances in a manner that results in inhalation exposure.
            (ii) [Reserved].
            (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
            (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
            (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
            (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
          
          
            § 721.11337
             Oxirane, 2-methyl-, polymer with oxirane, mono(2-tetradecyloctadecyl) ether.
            (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as oxirane, 2-methyl-, polymer with oxirane, mono(2-tetradecyloctadecyl) ether (P-17-352, CASRN 102640-46-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
            (2) The significant new uses are:
            (i) Industrial, Commercial, and consumer activities. Requirements as specified in § 721.80(j) and (s) (5,000 kilograms, aggregate of PMN substances P-17-347, P-17-348, P-17-349, P-17-350, P-17-351 and P-17-352). It is a significant new use to manufacture, process or use the PMN substances in a manner that results in inhalation exposure.
            (ii) [Reserved].
            (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
            (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
            (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
            (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
          
          
            § 721.11338 
            Alkyl tri dithiocarbamate tri salt (generic).
            (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance generically identified as alkyl tri dithiocarbamate tri salt (PMN P-17-395) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
            (2) The significant new uses are:
            (i) Industrial, Commercial, and consumer activities. Requirements as specified in § 721.80(j). It is a significant new use to manufacture, process, or use the substance in a manner that results in inhalation exposure.
            (ii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) where N = 1.
            (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
            (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
            (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
            (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
          
          
            § 721.11339 
            Methacrylic acid heterocyclic alkyl ester (generic).
            (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance generically identified as methacrylic acid heterocyclic alkyl ester (PMN P-18-35) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
            (2) The significant new uses are:
            (i) Industrial, Commercial, and consumer activities. Requirements as specified in § 721.80(j).
            (ii) [Reserved].
            (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
            (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
            (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
            (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
          
          
            § 721.11340 
            Alkylnitrile imidazole (generic).
            (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as alkylnitrile imidazole (P-18-103) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
            (2) The significant new uses are:
            (i) Industrial, Commercial, and consumer activities. It is a significant new use to manufacture, process or use the PMN substance for use other than as an intermediate for amine manufacture. It is a significant new use to manufacture, process or use the PMN substance in a manner that results in inhalation exposure.
            (ii) [Reserved].
            (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
            (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
            (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
          
          
            § 721.11341
             Crosslinked polymer of alkyl acrylamides, acrylate esters, and alkyl acrylamide sulfonate salt (generic).
            (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances generically identified as crosslinked polymer of alkyl acrylamides, acrylate esters, and alkyl acrylamide sulfonate salt (PMNs P-18-155 and P-18-156) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
            (2) The significant new uses are:
            (i) Industrial, Commercial, and consumer activities. Requirements as specified in § 721.80(j). It is a significant new use to manufacture the PMN substances with greater than 10% of the particles less than 10 microns.
            (ii) [Reserved].
            (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
            (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
            (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
            (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
          
          
            § 721.11342
             Propane, 1,1,1,3,3,3-hexafluoro-2-methoxy-.
            (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as propane, 1,1,1,3,3,3-hexafluoro-2-methoxy- (PMN P-18-286, CASRN 13171-18-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
            (2) The significant new uses are:
            (i) Industrial, Commercial, and consumer activities. Requirements as specified in § 721.80(j). It is a significant new use to manufacture, process or use the substance without the transport container loading process described in the PMN.
            (ii) [Reserved].
            (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
            (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
            (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
            (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
          
          
            § 721.11343 
            Heteromonocycle, alkenyl alkyl (generic).
            (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance generically identified as heteromonocycle, alkenyl alkyl (PMN P-18-392) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
            (2) The significant new uses are:
            (i) Industrial, Commercial, and consumer activities. Requirements as specified in § 721.80(j).
            (ii) [Reserved].
            (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
            (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
            (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
            (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
          
          
            § 721.11344
             Phosphonium, tributylethyl-, diethyl phosphate (1:1).
            (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as phosphonium, tributylethyl-, diethyl phosphate (1:1) (PMN P-19-29, CASRN 20445-94-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
            (2) The significant new uses are:
            (i) Industrial, Commercial, and consumer activities. Requirements as specified in § 721.80(j).
            (ii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) where N = 51.
            (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
            (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
            (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
            (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
          
          
            § 721.11345
             Hydrochlorofluoroolefin (generic).
            (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance generically identified as hydrochlorofluoroolefin (P-19-62) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
            (2) The significant new uses are:
            (i) Industrial, Commercial, and consumer activities. Requirements as specified in § 721.80(j).
            (ii) [Reserved]
            (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
            (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (i), (j) and (k) are applicable to manufacturers, importers, and processors of this substance.
            (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
            (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
            
          
        
      
      [FR Doc. 2019-17148 Filed 8-13-19; 8:45 am]
       BILLING CODE 6560-50-P
    
  